Title: VI. The President to the Senate and the House of Representatives, [24 January 1791]
From: Washington, George
To: Congress



Gentlemen
[24 Jan. 1791]

In execution of the powers with which Congress were pleased to invest me by their act intituled ‘an Act for establishing the temporary and permanent seat of the Government of the United States’ and on mature consideration of the advantages and disadvantages of the several positions within the limits prescribed by the said act, I have, by a proclamation bearing date this day, directed Commissioners, appointed in pursuance of the act, to survey and limit a part of the territory of ten miles square on both sides the river Patowmack so as to comprehend Georgetown in Maryland and to extend to the Eastern branch. I have not by this first act given to the said territory the whole extent of which it is susceptible in the direction of the river: because I thought it important that Congress should have an opportunity of considering whether by an amendatory law they would authorize the location of the residue at the lower end of the present so as to comprehend the Eastern branch itself and some of the country on it’s lower side in the state of Maryland, and the town of Alexandria in Virginia. If however they should think that the federal territory should be bounded by the water edge of the Eastern branch, the location of the residue will be to be made at the upper end of what is now directed. A copy of the proclamation is inclosed for your more particular information. I have thought it best to await a survey of the territory before it is decided in what part of it the public buildings shall be erected.
